On Remand from the Alabama Supreme Court

PATTERSON, Judge.
In accordance with the decision of the Alabama Supreme Court in Graves v. State, 632 So.2d 33 (Ala.1993), Graves’s conviction in case number CC-91-215 for manslaughter is reversed and that case is remanded for a new trial, and his conviction in case number CC-91-216 for unlawful possession of a pistol by a person previously convicted of a crime of violence and his sentence of 20 years’ imprisonment as a habitual offender on that conviction is affirmed.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
All Judges concur.